Case 4:19-mj-00992 Document 1 Filed on 05/30/19 in TXSD Page 1 of 5

AO 106 (Rey. 04/10) Application for a Search Warrant

 

  

UNITED STATES DISTRICT COURT

 

for the i,
Southern District of Texas MAY 3 0 alin
In the Matter of the Search of ) David J. Bradley, Clerk of Court
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 4 ] 9 = 0 C 9 2
Priority Mail Parcel 9505513812989 143274248, )
addressed to "Dean Williams, 4524 Chisum St.,

Houston, TX 77020"
APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the

oe eine
PBRSTY Mall Barcel 85685 13813880143274248, addressed to "Dean Williams, 4524 Chisum St., Houston, TX 77020"
located at US Postal! Inspection Service Houston Headquarters.

located in the Southern District of Texas , there is now concealed (identify the

person or describe the property to be seized):
narcotics and/or controlled substances

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
m contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) Distribution of a Controlled Substance
21 USC 846 Conspiracy

The application is based on these facts:
see attached affidavit

mh Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30\days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

) is requested

MLE

f ZA —
ie 's SiMe OFe
Joseph S. Dougall, Postal Inspector

Printed name and title

Sworn to before me and signed in my presence.
Date: 05/30/2019 Hitter //

Judge's signature

 

  
 

 

City and state: Houston, TX Hon. Frances H. Stacy, U.S. Magistrate Judge \_

Printed name and title
Case 4:19-mj-00992 Document 1 Filed on 05/30/19 in TXSD Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In the Matter of the Search of §
§
United States Postal Service § Magistrate No.
Priority Mail Parcel §
9505513812989143274248 §

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Joseph MacDougall, being duly sworn, state the following:

ii [ have been employed by the United States Postal Inspection Service for the past
seven (7) years. During my career as a federal law enforcement officer, I have worked drug
trafficking investigations and participated in hundreds of controlled substance investigations
involving the transportation of controlled substances or proceeds/payments through parcel
delivery services, to include the United States Mails, as well as private delivery couriers such as
United Parcel Service (UPS) and Federal Express (FedEx). During this time, I have intercepted
or helped in intercepting in excess of one-thousand (1,000) parcels which were found to have
contained controlled substances or the proceeds of controlled substance sales. I have received
training by the United States Postal Inspection Service (USPIS) in the investigation of controlled
substances or the proceeds of narcotics sales being transported through parcel delivery services.

2. I also rely upon the training and experience of other members of the USPIS

Houston Division Narcotics Team. The team is comprised of six (6) members, three (3) of
whom have been assigned to narcotics investigations for at least two (2) years. During that time,
the USPIS Houston Division Narcotics Team has intercepted in excess of five-thousand (5,000)
parcels which were found to have contained controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled

substances.

5. Experience and drug trafficking intelligence information gathered by the USPIS
have demonstrated that the U.S. Postal Service Express Mail and Priority Mail are frequently
utilized by drug traffickers for shipping controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled
substances. Use of Express Mail and Priority Mail are favored because of the speed (Express
Mail - overnight; Priority mail — two-day delivery), reliability, free telephone and Internet
package tracking. services, as well as the perceived minimal chance of detection. Express Mail
and Priority Mail were originally intended for urgent business-to-business correspondence.
Intelligence from prior packages, which were found to contain controlled substances or the
proceeds of controlled substance sales or moneys furnished or intended to be furnished in
exchange for controlled substances, has indicated that these parcels are usually addressed from
Case 4:19-mj-00992 Document 1 Filed on 05/30/19 in TXSD Page 3 of 5

an individual to an individual. Express Mail and Priority Mail are seldom used for individual-to-
individual correspondence.

4, In an effort to combat the flow of controlled substances through the overnight
delivery services, interdiction programs have been established in cities throughout the United
States by the USPIS. These cities have been identified as known ‘sources’ of controlled
substances. The USPIS conducts an ongoing analysis of prior packages mailed through
overnight delivery services, which were found to contain controlled substances or
proceeds/payments of controlled substance sales. The analysis of prior packages, which were
found to contain controlled substances or the proceeds of controlled substance sales or moneys
furnished or intended to be furnished in exchange for controlled substances, indicated that these
parcels are usually sent from an individual to an individual. In the few cases when overnight
delivery packages containing controlled substances or the proceeds of controlled substance sales
or moneys furnished or intended to be furnished in exchange for controlled substances, have
displayed a business or company name, it has usually proven to be fictitious or used without the
owner’s knowledge and consent. Additionally, this analysis has established a series of
characteristics which, when found in combination of two (2) or more, have shown a high
probability that the package will contain a controlled substance or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled
substances. Information collected by the USPIS has demonstrated that the presence of these
characteristics is significant for delivery services, to include U. S. Postal Service Express Mail,
Federal Express, and United Parcel Service. This profile includes, but is not limited to, the
following characteristics: package mailed from or addressed to a narcotic source city; package
has a fictitious return address; package addressee name is unknown at the destination address;
package sender name is unknown at the return address; package has address information which is
handwritten; package is mailed to or from a Commercial Mail Receiving Agency (CMRA);
package is addressed from an individual to an individual; phone numbers listed on the package
are not related to the listed parties or are not in service; packages are wrapped and/or heavily
taped; frequency of the mailings is inconsistent with normal use absent a business relationship;
and the ZIP Code from where the package is mailed is different than the ZIP Code used in the

return address.

5. The USPIS analysis of prior narcotics packages mailed through overnight delivery
services has consistently shown that the identification of ‘source’ cities has proven to be one of
several reliable characteristics used in identifying suspect parcels. This analysis has also
demonstrated that narcotics parcels originating from states other than source locations have been
consistently found to contain ‘designer’ drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids,
and other similar controlled substances. Generally such ‘designer drugs’ are not organic and are
the product of a laboratory process. USPIS has identified El Monte, CA as a source city for

narcotics.

6. This Affidavit is made in support of an Application for a federal search warrant to
search United States Postal Service (USPS) Priority Mail Parcel 9505513812989143274248
(“Subject Parcel”) described more particularly as follows:
Case 4:19-mj-00992 Document 1 Filed on 05/30/19 in TXSD Page 4 of 5

Subject Parcel: Express Mail Parcel 95055 13812989143274248
Addressee: Dean Williams

4524 Chisum St.

Houston, TX 77020
Sender: 10022 Roads End

Garden Grove, CA 92840

Size/Dimensions: White Medium Priority Flat-Rate Mailing Box
Approximately 12” x 3.5” x 14.”

Postmarked: May 23, 2019
Postmark City: El Monte, CA
Postage Amount: $14.35
Weight: 1 Ib. 14.30 oz.
7. On December 11, 2018, Inspector MacDougall was contacted by Inspector

Jared Dimick, Salt Lake City, who reported a company operating out of California, “Golden
Gorilla,” was operating as an unlicensed distributor of marijuana and_tetrahydrocannabinol
(THC)-vaporizer cartridges (THC is a chemical derived from marijuana), and distributing them
via the U.S. Mail service. Inspector Dimick reported that a large number of shipments were
being sent to the Houston, TX area.

8. Inspector MacDougall queried postal business records associated with or to
“Golden Gorilla” and identified several addresses in the Houston area. Inspector MacDougall
identified the address “4524 Chisum St., Houston, TX 77020” as an active receiver of “Golden
Gorilla” parcels. Postal records showed that over the past year, over 140 parcels matching the
“Golden Gorilla” profile were delivered to the target address addressed to “Dean Williams.”
Inspector MacDougall placed a watch on the address.

0. On May 24, 2019, Inspector MacDougall was alerted to two inbound parcels
from Santa Clarita, CA. A controlled delivery was conducted of the parcels with Houston
Police HIDTA. Surveillance of the residence observed an SUV occupied by two black males
arrive at 4524 Chisum Ct., Houston, TX 77020,” and they retrieved the parcels and entered the
residence. Shortly after, a black male, later identified as Darrian Williams, left the address with
the parcel bags and departed in the SUV. After HPD Officers observed a traffic violation, they
conducted a traffic stop. HPD Officers approached the vehicle and noted a strong smell
consistent to the smell of marijuana. A narcotics canine (K9) was brought to the vehicle and the
handler stated that the K9 alerted to the presence of an odor of a controlled substance. Inside
the vehicle, HPD Officers recovered the parcel bags delivered to and carried away from 4524
Chisum St, Houston, TX 77020, and they were found to contain approximately 5.2 Ibs. of
hydroponically-grown marijuana. Darrian Williams was placed under arrest for possession of

3
Case 4:19-mj-00992 Document 1 Filed on 05/30/19 in TXSD Page 5 of 5

marijuana.

10. On May 24, 2019, Inspector MacDougall was alerted to two more parcels
scheduled for delivery to 4524 Chisum St., Houston TX 77020 that matched the size, weight,
and shape consistent with “Golden Gorilla” parcels. Inspector MacDougall contacted the
Denver Harbor Post Office and requested the parcels be stopped. On May 28, 2019, Inspector
MacDougall obtained the Subject Parcel and noted it bore several indicators for narcotics. The
parcels were from El Monte, CA, a known source location for high-grade marijuana, but listed a
different city, Garden Grove, CA as the return address. The parcels were mailed over the
counter, person-to-person, with a handwritten label, and were heavily taped. Additionally, the
return address was lacking a sender name.

ie To not further delay the mail, on May 28, 2019, the aforementioned Subject
Parcel was exposed to a narcotic detection canine “Rex” at the Missouri City Police Department
located at 3849 Cartwright Rd., Missouri City, TX 77459. Rex is handled by Brian Motto, K9
Officer with the Missouri City Police Department. Officer Motto and Rex are certified as a
team in the detection of controlled substances. Rex has numerous hours of training in the
detection of controlled substances such as marijuana, cocaine, methamphetamine, ecstasy, and
heroin. Rex has successfully alerted on concealed controlled substances in numerous prior
cases, which has led to the arrests of numerous suspects for drug law violations. Rex conducted
an off-leash search of the area and did not alert to the presence of narcotics in the area. The
Subject Parcel was then placed inside the police department loading dock. Rex conducted an
off-leash search of the area and the Subject Parcel. According to Officer Motto, Rex indicated a
positive alert to the presence of a controlled substance scent inside the Subject Parcel.

12. Based upon the foregoing facts and circumstances, there is probable cause to
believe that a controlled substance(s) and/or evidence of violations of 21 U.S.C. §§ 841(a) and
846 are contained in the Subject Parcel. Therefore, I respectfully request to search the Subject
Parcel for any such controlled substance(s) or evidence of violations of 21 U.S.C. §§ 841 (a) and
846, and if any such contraband or evidence be found therein, to seize the same.

 

Subscribed and sworn to before me at Houston, Texas, on this 3 day of May, 2019,

and I so find probable cause.
yttic-= Lf -

Hon. Frances H. Stacy
United States Magistrate Judge

 
